UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

RUTH A. HUNTER, et al.,
Case No. 2:18-cV-1097

Plaintif`fs, CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers

v.

RHINO SHIELD, et al.,
Defendants.
OPINION & ORDER

Currently before the Court are two matters. First, Plaintiffs Ruth A. Hunter and Mark D.
Hunter (collectively, the “Hunters” or “Plaintiffs”) have moved this Court for Default Judgrnent
against Defendant Aleksandre Dgebuadze (“Dgebuadze” or “Defendant”). (ECF No. 44).
Defendant has filed a Motion to Strike Plaintif`fs’ Motion for Def`ault Judgment. (ECF No. 47).
For the reasons stated herein, Plaintif`fs’ Motion for Default Judgment (ECF No. 44) is DENIED
and Defendant’s Motion to Strike (ECF No. 47) is DENIED AS MOOT.

I.

Plaintiff`s filed an Amended Complaint in this action on Novernber 8, 2018. (See Arn.
Cornpl. [ECF No. 18]). On Decernber 6, 2018, a Summons Was returned unexecuted as to
Defendant Aleksandre Dgebuadze. (See ECF No. 35). A waiver of service was sent to the
Defendant on December 6, 2018. (See ECF No. 38). Defendant returned the signed Waiver of
service to the Court on Decernber 15, 2018. (See id.). The waiver stated that defense counsel
“must file and serve an answer or a motion under Rule 12 Within 60 days from 12/06/2018 . . . _”

(Id.). Defendant filed a Rule 12 Motion on Decernber 17, 2018. (ECF No. 39).

On January 4, 2019, Plaintiffs filed the Motion f`or Default Judgment against Defendant
Dgebuadze alleging that “Mr. Dgebuadze is in default since he missed the deadline for responding
to the First Amended Complaint which was filed November 8, 2018, and has not sought or
requested leave to respond to the amended complaint or to file a motion.” (ECF No. 44 at l).
Plaintiffs claim that default judgment against Dgebuadze is proper because he failed to file his
responsive pleadings Within fourteen days of Plaintiffs’ filing of the Amended Complaint. (Id. at
1).

In response to Plaintiffs’ motion, Mr. Dgebuadze moved this Court to strike Plaintiffs’
Motion for Default Judgment. (ECF No. 47). Mr. Dgebuadze avers that default judgment is
improper as Defendant returned an executed waiver of service, Which allowed Defendant to file
either an answer to the Amended Complaint or a motion to dismiss within 60 days of the day of
service of the waiver, December 6, 2018. (See generally id.). Accordingly, Defendant submits
that he had until February 4, 2019, to respond to the Amended Complaint. (Id. at 1). As Mr.
Dgebuadze filed a Rule 12 motion on December 17, 2019, he submits that he timer responded to
the Amended Complaint and, as such: 1) Plaintiffs’ Motion for Default Judgment should be
stricken from the record; and 2) Mr. Dgebuadze should be awarded costs and attorney fees for
having to respond to Plaintiffs’ “frivolous and bad faith filing.” (Id. at 1-2).

II.
A. Plaintiffs’ Motion for Default Judgment

A motion for default judgment is considered pursuant to Federal Rule of Civil Procedure
55. Rule 55 provides that “[W]hen a party against whom a judgment for affirmative relief is sought
has failed to plead or otherwise defend,” default judgment is proper. Fed. R. CiV. P. 55(a).

Plaintiff`s contend that as the Amended Complaint was filed on November 2, 2018, Mr. Dgebuadze

had until November 22, 2018 to respond under Fed. R. Civ. P. 15(a)(3). (Mot. for Def. J. at 1).
Mr. Dgebaudze responds that the “only successful service by Plaintiffs upon [Mr.] Dgebuadze was
via a December 06, 2018 executed Waiver of service” of the Amended Complaint. (ECF No. 53
at 2). Accordingly, Mr. Dgebuadze avers, he had until February 4, 2019 to file an answer or a
Rule 12 motion. The Court agrees with Mr. Dgebuadze.

The record shows that on December 6, 2018, a waiver of service was sent to Mr.
Dgebuadze.1 (See ECF No. 38). The waiver of service was returned executed on December 15,
2018. (Id.). The waiver provided that Mr. Dgebuadze had until February 4, 2019 to file an answer
or a Rule 12 motion. (Id. ). Mr. Dgebuadze filed a motion under Rule 12(b)(1), 12(b)(6), and
12(h)(3) on December 17, 2018. (See ECF No. 43). As Mr. Dgebuadze filed a Rule 12 motion
prior to February 4, 2019, default judgment would be improper.

B. Mr. Dgebuadze’s Motion to Strike

Mr. Dgebuadze moves the Court to strike Plaintiffs’ Motion for Default Judgment pursuant
to the Court’s inherent authority to control its own docket. (ECF No. 53 at 1 (citing Getachew v.
Cent. Ohio TransilAuth., No. 2:11-cv-860, 2013 WL 819733, at *2 (S.D. Ohio Mar. 5, 2013). The
determination of whether to strike a filing rests within the sound discretion of the Court. See
Wasau Benejz`ts v. Progre.s'sive Ins. Co. , 270 F. Supp. 2d 980, 985 (S.D. Ohio 2003). And “motions
to Strike are generally disfavored and considered remed[ies]’ that should be ‘sparingly used by the
courts.’” Amerine v. chen Loan Servic:'ng LLC, No. 2:14-cv-15, 2015 WL 10906068, at *5 (S.D.
Ohio Mar. 31, 2015) (quoting Brown & Wz'llz'amson Tobacco Corp. v. UnitedStates, 201 F.2d 819,

822 (6th Cir. 1953) (alterations in original). The Court is disinclined to strike the filing as the

l Also on December 6, 2018, the Summons Was returned unexecuted as to Mr. Dgebuadze.
(ECF No. 35).

Court denied Plaintiffs’ Motion for Default Judgment, see supra., and the parties Will not be
prejudiced if the motion remains on the docket. See Id. (stating that courts are called to consider
“(1) whether the material has any possible relation to the controversy, and (2) whether either party
would be prejudiced by allowing the pleading to stand as-is.” (emphasis added)). Accordingly,

the Court denies Mr. Dgebuadze’s Motion to Strike as moot.

III.
For the reasons stated herein, Plaintiffs’ Motion for Default Judgment (ECF No. 44) is

DENIED and Defendant Dgebuadze’s Motion to Strike (ECF No. 47) is DENIED AS MOOT.

 

 

IT IS so ORDERED
§ il ~.lo\‘l /O\ /
DATE EDMU A. sARGUS, JR.
CHIE TED STATES DISTRICT JUDGE

